Citation Nr: 1602506	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 
 
2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to June 1989.  He has also claimed an additional year of active military service and four years of service with Reserve components following active military service. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2011, the Veteran presented testimony at a Travel Board hearing before the undersigned and a copy of the transcript has been associated with the claims folder. 

In a December 2011 decision/remand, the Board denied the Veteran's claims of entitlement to service connection for right and left knee disabilities and remanded the claim for service connection for a low back disability.  The Veteran appealed the Board's decision denying service connection for the knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the December 2011 Board decision's denial of service connection for right and left knee disabilities. 

In October 2013, the Board remanded the issues of entitlement to service connection for both knees and the low back.  A subsequent January 2014 rating decision granted service connection for a right knee disability.  As the full benefit sought on appeal was granted, that issue is no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The October 2013 Board remand ordered VA examinations to determine the etiology of the Veteran's claimed left knee and low back disabilities.  Pursuant to the remand, the Veteran was afforded December 2013 examinations.  The examiner provided the opinions requested by the Board.  

However, the Veteran's Representative submitted an October 2015 statement with attached medical literature which addresses the potential of an acute soft tissue injury having long-term effects.  As the examiner's opinions regarding the etiology of both the claimed left knee condition and low back condition addressed the acute nature of in-service injuries and treatment, the Board finds that a clarifying opinion is necessary in order to address the Representative's statement and the attached medical literature.  

In addition, the examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As such, the examiner should be careful to address any contention by the Veteran of a continuity of symptoms since service with respect to his left knee and lower back, regardless of whether medical records document treatment.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the December 2013 VA examiner.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise to provide an opinion as to the nature and etiology of the Veteran's current left knee condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should clearly state the diagnoses of any current left knee disability, and must not abbreviate or use short-hand in providing diagnoses. 

The examiner must also state whether it is at least as likely as not (50 percent probability or greater) that a left knee disability is related to service, to include the multiple documented complaints related to the knees during service.  

In rendering an opinion, the examiner should also consider the Veteran's contention that his disabilities are related to service, to include falling into a foxhole and being on his knees a lot working as a mechanic during therein. 

In addition, the examiner should address the medical literature provided by the Veteran's representative and address the Veteran's lay statements with respect to any continuity of left knee symptoms since service.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
2.  Return the claims file to the December 2013 VA examiner.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise to provide an opinion as to the nature and etiology of the Veteran's current low back condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the low back disability is related to service, to include the documented complaints related to the back during service. 

In addition, the examiner should address the medical literature provided by the Veteran's representative and address the Veteran's lay statements with respect to any continuity of low back symptoms since service.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




